Citation Nr: 0333765	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2001 by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In February 2003, the Board remanded 
this case in order to address due process concerns.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the Denver RO, in May 2003.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is the subject of the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  A cardiovascular disorder, characterized as coronary 
artery disease, status post myocardial infarction and 
coronary artery bypass graft with hypertension, was first 
manifested many years following the veteran's separation from 
service, and is not shown to be related to that service.

2.  Service connection for an acquired psychiatric disorder 
was denied, prior to the current appeal, most recently in 
October 1997 by the Wichita, Kansas, RO, which found that a 
previously-denied claim for service connection for an 
acquired psychiatric disorder had not been reopened.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, but did not indicate timely 
disagreement.  

3.  The evidence submitted since October 1997, with regard to 
the matter of entitlement to service connection for an 
acquired psychiatric disorder, is both new and material, and 
reopens the veteran's claim for service connection for that 
disorder.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by wartime service, nor may such a disability be 
presumed to have been incurred during that service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  An October 1997 RO decision, whereby a claim for service 
connection for an acquired psychiatric disorder was not 
reopened, is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since October 1997 is new and material, 
and the veteran's claim for service connection for an 
acquired psychiatric disorder has been reopened.  38 U.S.C.A. 
§§ 5108, 5121(a) (West 2002); 38 C.F.R. § 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as those in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

With regard to the veteran's request that his claim for 
service connection for an acquired psychiatric disorder be 
reopened, it is noted that the VCAA is by statute expressly 
deemed not to apply to claims pertaining to the submittal of 
new and material evidence that had been pending as of August 
29, 2001, such as the instant claim.  Accordingly, 
application of the VCAA with regard to the specific question 
currently before the Board as to that issue need not be 
discussed further.

With regard to the veteran's claim of entitlement to service 
connection for a cardiovascular disorder, the provisions of 
the VCAA are for application.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  There is no issue 
in this case as to providing an appropriate application form, 
or as to completeness of the application.  The veteran has 
been advised of the applicable laws and regulations, and of 
the evidence needed to substantiate his case, by the 
Statement of the Case and Supplemental Statement of the Case 
furnished him in the course of his appeal.  In addition, a 
letter from the RO in March 2001 advised him that he was to 
notify VA of any evidence he wanted VA to consider, the 
information he needed to furnish so that VA could seek those 
records, and the steps VA would undertake to obtain any such 
evidence.  The Board accordingly finds that he was advised as 
to what evidence was needed to establish entitlement to the 
benefits sought, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all relevant treatment cited by the 
veteran have been sought by VA, and that he has been accorded 
VA examination.  The Board notes, in that regard, that the 
veteran has cited private medical treatment he was accorded 
in approximately 1991 or 1992.  While the records of such 
treatment have not been obtained, the Board points out that, 
even if it was to assume that the veteran's representation of 
those records was accurate, such records dated many years 
following service would not be probative.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Finally, the Board notes that the requirements set forth by 
the United States Court of Appeals for the Federal Circuit 
with regard to the time period for the submittal of evidence 
by a claimant are satisfied.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  While the 
Supplemental Statement of the Case that was issued in October 
2002 advised the veteran that he was to submit additional 
evidence in response thereto within 60 days, it is noted that 
the one-year period mandated by Paralyzed Veterans of America 
has expired.  Action by the Board at this time, accordingly, 
does not contravene the one-year requirement stipulated by 
the Federal Court in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.



II.  Service Connection for a Cardiovascular Disorder

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when that disability is 
manifested to a compensable degree within a specific period 
(usually one year) after separation from service, when such 
service was at least 90 days in duration.  38 C.F.R. 
§§ 3.307, 3.309 (2003).  Cardiovascular disease, to include 
hypertension, is identified in the regulations as a 
disability for which a one-year presumptive period applies.

The report of the veteran's service entrance medical 
examination, dated in March 1969, shows that he was 
clinically evaluated as normal in all relevant areas, to 
include heart and vascular system; his blood pressure was 
recorded as 138/80.  On a report of medical history prepared 
at that time he denied having, or ever having had, 
palpitation or pounding heart, or high or low blood pressure.  
A service treatment record dated in November 1969 shows that 
he complained of headaches and, on examination, was found to 
have "A-V nicking in fundi:  [blood pressure] 160/90-95...."  
The remainder of his service medical records do not indicate 
any complaints of, or treatment for, cardiovascular problems, 
to include any arterial venous (A-V) nicking of the fundi.  
The report of his service discharge examination, dated in 
July 1970, shows that he was again evaluated as normal in all 
relevant areas, to include the heart and vascular system; 
blood pressure was recorded as 124/80.  This report does not 
reference any inservice history of cardiovascular problems, 
or complaints thereof.

The medical evidence first demonstrates the manifestation of 
a cardiovascular disorder in 1992; the report of a VA 
examination dated in October 1993 indicates a diagnosis of 
hypertension, and notes that the veteran referenced private 
outpatient treatment in July 1992 for elevated blood 
pressure.  Such treatment, however, would have been accorded 
him approximately 22 years following his separation from 
service. Likewise, the report of a June 2001 VA examination 
shows that he indicated that he was noted to have elevated 
blood pressure in 1991 or 1992.  The evidence does not 
demonstrate that a cardiovascular disease, to include 
hypertension, had been manifested by July 1971 (that is, in 
the one-year period following the veteran's separation from 
service in July 1970).  

In addition, the evidence does not demonstrate that the 
veteran's current cardiovascular disability, which is 
currently characterized as coronary artery disease, status 
post myocardial infarction, coronary artery bypass grafting 
and hypertension, is etiologically related to the arterial 
venous nicking of the fundi noted in service.  To the 
contrary, a relationship between the veteran's inservice 
problem and his current cardiovascular disability was 
expressly rejected on VA examination.  The report of that 
examination, which was conducted in June 2001, includes 
findings by the examiner that a finding of A-V nicking "is 
very nonspecific when [the examination is] not performed by 
an ophthalmologist.  It is considered to be a soft 
examination finding which is variably interpreted as present 
or absent in a nonpredictive fashion if the eyes are not 
dilated and experience is not extensive."  The examiner in 
June 2001 pointed out that the "soft finding" was rendered 
in 1970, and that a diagnosis of hypertension was not 
confirmed for another 20 years.  The examiner also pointed 
out that the medical record shows that the veteran presented 
multiple risk factors for cardiovascular disease, to include 
smoking, hypercholesterolemia, and polysubstance abuse, and 
concluded that "a soft physical finding noted on examination 
by a nonophthalmologist 30 years ago in a normotensive 
individual is not related to his subsequent development of 
atherosclerotic coronary vessel disease."  

In brief, the preponderance of the evidence does not 
demonstrate that a cardiovascular disorder was either 
manifested during the veteran's active service or within one 
year after his separation therefrom, or is otherwise related 
to an inservice injury or incident.  The veteran's claim for 
service connection for that disorder, accordingly, fails.



III.  New and Material Evidence

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 2002); see also 38 U.S.C.A. §§ 7104(b) and 7105 
(West 2002).  

In order to reopen a claim that has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder, and must be more than merely 
cumulative, in that it presents new information.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims, formerly the United States 
Court of Veterans Appeals (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.  

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new, after it ensures that its duty to 
assist has been fulfilled.

In the instant case, service connection for a nervous 
condition was originally denied by the Waco, Texas, RO in 
October 1990, following review of the veteran's service 
medical records.  The RO noted that these records included a 
June 1970 treatment report showing that he had been seen by a 
psychiatrist on many occasions, and had been treated for a 
suicide gesture.  The report indicated an impression of 
inadequate personality with the recommendation that the 
veteran be given an administrative discharge as he was of no 
value to the Navy.  The veteran was notified of that 
decision, and of appellate rights and procedures, by means of 
a letter from the RO dated November 13, 1990.  No response 
was received from or on behalf of the veteran within one year 
thereafter.

In March 1994, the Waco RO again denied a claim for service 
connection for a nervous disorder, following review of 
evidence that included the report of an October 1993 VA 
examination reflecting a diagnosis of no psychiatric disease.  
The veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
April 5, 1994.  No response was received from him, or on his 
behalf, within one year of that date.

In October 1997, the Wichita, Kansas, RO determined that the 
previously-denied claim for service connection for an 
acquired psychiatric disorder had not been reopened.  The 
evidence considered by the RO at that time included reports 
of VA hospitalization in December 1996 and January 1997, 
indicating diagnoses to include polysubstance abuse, probable 
substance induced psychosis, and borderline personality 
traits.  The RO found that this evidence was not new and 
material in nature.  The veteran was notified of this 
decision, and of appellate rights and procedures, by means of 
a letter from the RO on October 25, 1997.  Again, no response 
was received from him, or on his behalf, within one year 
thereafter.

The evidence received since October 1997 includes VA medical 
records dated between 2000 and 2002, reflecting that the 
veteran was accorded treatment for mental health problems, 
and that, in October 2002, a diagnosis of recurring 
depressive disorder was rendered.  This evidence is new, not 
only in the sense that it had not been previously associated 
with the veteran's claims folder, but in that it presents 
information that had not previously been known - that a 
depressive disorder had been diagnosed - with regard to his 
psychiatric status.  In addition, this evidence is material, 
in that it relates directly to the question of whether 
service connection for an acquired psychiatric disorder can 
be awarded; prior determinations had been premised, in 
essence, on the absence of a finding that such a disorder was 
manifested.

In brief, the evidence associated with the veteran's claims 
file since October 1997, with regard to his claim for service 
connection for an acquired psychiatric disorder, is both new 
and material.  His claim, accordingly, has been reopened.


ORDER

Service connection for a cardiovascular disorder is denied.  
New and material evidence has been submitted with regard to 
the veteran's claim for service connection for an acquired 
psychiatric disorder, and the benefits sought on appeal with 
regard to that claim are granted to that extent.


REMAND

The veteran's claim for service connection for an acquired 
psychiatric disorder having been reopened, it is now 
incumbent upon VA that all of the evidence of record, both 
old and new, be considered with regard to this claim.  The 
Board must remand this issue for additional development and 
review by the RO, prior to any further Board action.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

It is noted that the Board's decision above, whereby the 
veteran's claim for service connection was reopened, invokes 
the application of the Veterans Claims Assistance Act of 2000 
(VCAA).  On November 9, 2000, the VCAA was signed into law, 
whereby the obligations of VA with respect to the duty to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  The veteran 
in this case, with regard to his claim for entitlement to 
service connection for an acquired psychiatric disorder, has 
not been furnished with information as to the provisions of 
the VCAA, nor has he been notified of VA's obligations as 
defined by the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This matter must be addressed by means of a 
Board remand prior to any further appellate review of this 
case by the Board.  See DAV v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The Board is also of the opinion that additional development 
of the medical evidence would be helpful.  In particular, it 
is noted that recent medical evidence reflects the possible 
presence of a recurring depressive disorder.  The report of a 
VA mental status examination, whereby the presence of an 
acquired psychiatric disorder is confirmed or rejected, and, 
if such a disorder is manifested, an opinion is rendered as 
to the possible relationship between that disorder and the 
veteran's service, would be of significant probative value.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
she must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The veteran should be accorded a VA 
psychiatric examination in order to 
ascertain whether an acquired psychiatric 
disorder is currently manifested and, if 
so, whether it is as least as likely as 
not, as expressed in terms of 
probability, that the presence of that 
disorder is related to the veteran's 
active service, to include the possible 
manifestation of such a disorder during 
service.  All findings, and the reasons 
therefor, are to be set forth in a clear, 
logical, and legible manner on this 
report.  The veteran's claims folder and 
a copy of this Remand are to be furnished 
to the psychiatrist for his or her review 
and referral, with the examiner 
indicating on the report that review of 
the claims folder was accomplished prior 
to this examination.

3.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

4.  Following completion of the 
examination requested above, and either 
completion by the RO of any action or 
actions required by the submittal of 
information or evidence by the veteran or 
expiration of the appropriate time for 
him to furnish any such information or 
evidence, the RO should review the entire 
claims folder and determine whether 
service connection for an acquired 
psychiatric disability can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto. The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action unless he is so informed.  
The purposes of this REMAND are to obtain additional medical 
evidence and to address due process concerns.  No inference 
as to the ultimate disposition of the claim on appeal should 
be made.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



